The Auburn and Rochester Railroad Company had power, under their charter, to acquire by purchase the title to lands deemed necessary for their road, before filing in the county clerk’s office a certificate of the location of the road.
They had also a right to submit to arbitrators the question as to what compensation should be paid to the owners of lands required for their road, and an award regularly made on such submission is valid.
An agent of the company, who, without any direct authority from the board of directors, had repeatedly made similar submissions, which had uniformly been recognized by the board, had power to make such submission.
Such submission did not require a seal; and where the agent, not authorized by a power under seal, added a seal to the submission, held, that the submission was valid and bound the company.
The award, including the recital of what was submitted, shows with sufficient clearness the lands for which the award was made, and the damages which were included. It also shows that the award covered all the matters submitted.
It is no objection to the award that it does not distinguish between the amount awarded for the land actually taken and the amount awarded for injury to the residue of the plaintiff’s farm, the submission not requiring separate estimates.
The amount awarded was regarded as very large; but looking at the evidence, many of the witnesses having *80estimated the damages at as large or a larger sum, the court could not say that the excessiveness of the damages was such as to furnish evidence of partiality or corruption, and the award could not, therefore, be declared void on that ground.
Judgment of the Supreme Court affirmed.
(S. C., 8 N. Y. 160.)